Consent of Independent Registered Public Accounting Firm The Board of Trustees Putnam Funds Trust: We consent to the use of our report dated November 9, 2007, incorporated in this Registration Statement by reference to the Putnam Prime Money Market Fund, a series of Putnam Funds Trust, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 16, 2008
